Opinion by
Mb. Justice Dean,
Mary Wall, the plaintiff, lived on the south side of Primrose street in the city of Pittsburg. On the north side of the street there is a board foot walk running the length of the street; there is no walk in front of plaintiff’s residence; the street is higher than the board walk; there is a dirt crossing or path leading from, almost in front of, plaintiff’s residence, to the board walk on the north side of Primrose street; the street being almost three feet higher than the walk, there was a rather abrupt descent from the end of the crossing to the walk. On the evening of November 24,1900, after dark, the plaintiff left her home, took the crossing from the south side to reach this board walk on the other side; in going down the descent, just after she had made a step or two, she fell into a hole and broke her leg, bruised her thigh, and sustained other injuries which disabled her for several months. The hole into which she fell *51was just at the side of the descent from the street to the board foot walk, was about two and one half feet deep and of about the same diameter; it had been there since the May previous and was plainly observable in daylight; it was where a lamppost formerly stood, but the post had been removed leaving the hole unfilled. The street was dimly lighted by gasoline lamps, but the hole was not visible in the nighttime, although plainly so by day. The plaintiff, every day for months, had taken the same route across the street and then on the board walk to and from her work at a glass factory. She testifies she had never seen this hole.
The learned trial judge in the court below was of opinion, negligence on the part of the city was not shown, and that plaintiff’s own testimony disclosed contributory negligence on her part, and directed a nonsuit which afterwards, on motion, he refused to take off, and we have this appeal by plaintiff.
On the question of the city’s negligence, the court seems to have ruled the case on the authority of Monongahela City v. Fischer, 111 Pa. 9, and if the facts in this case were at all the same, his ruling would be correct. That was a case, however, of an ordinary country road, on the extreme outskirts of, although within, the city limits. It was ruled that “ in closely built up portions of the city, it is the duty of the authorities to keep the entire street in a safe condition, but this is not the rule as regards country roads within the territorial limits of the city. It is sufficient if a portion of the width of the road is kept in smooth condition and safe and convenient for travel.”
There is no doubt that if a roadway be within the city limits and still be kept in all respects a country road, the duty of the city with regard to it is greatly relaxed. Nor is a municipality usually bound to lay out, open and construct streets until they are necessary for the accommodation of the public. But Primrose street was not an ordinary public road as in Monongahela v. Fischer, supra; it was a regularly laid out street at the time of the accident, on the city plan, and had been so laid out for several years. True it was on a hillside and perhaps incapable of such compact settlement fronting it as some other city streets, yet it had an established width, forty feet; was lighted, although poorty, by street lamps; had a board foot walk on the north side. Perhaps, under the rulings, *52the duty of the city under the circumstances was not so rigid as imposed on it with reference to the closely built up parts, but relatively, it was the same. What was its duty as to this street, not closely built up, having therefore, a small population on a hillside near the outskirts of the city territory? Clearly to maintain the street and sidewalk in a reasonably safe condition for public travel under such circumstances by night and by day. It had but one sidewalk, that on the north side of the street; the street was very slanting and that one was probably sufficient for the somewhat thinly scattered inhabitants ; there was no walk on the south side and it invited no one to walk there. But it did profess to keep a reasonably safe walk on the north side ; this was an invitation to the public to use it. Whether the city was negligent was therefore a question for the jury under the evidence and not for the court.
The next question is, did plaintiff’s evidence clearly disclose a case of contributory negligence ? We think that was also a question for the jury. The night was dark, the street was muddy; the usual and apparently safe method was to cross at the crossing from her side of the street where there was no footway, to the board walk on the other; as she descended the narrow path down the declivity from the street to the board walk, she fell into this hole which was close to the path. The natural human instinct of an adult is to avoid peril to life and limb by exercising due care; hence the presumption of law is against negligence, a presumption which is only overcome by proof. True, the proof may be disclosed by plaintiff’s own evidence, still we do not see such proof of it here, as warrants a court as matter of law in declaring her guilty of contributory negligence. She testifies she did not know the hole was there; but suppose she did, she took the ordinary and only known narrow path to reach the board walk; due care did not absolutely require she should see it on a dark night in her attempt to reach the board walk from the street; in the exercise of the greatest care she might have stepped into it. True, as argued by the court below and appellee here, she might have heedlessly rushed down a three and a half foot wide walk not looking where she placed her feet and if so she was negligent, but that was a fact for the jury.
The judgment is reversed and a procedendo awarded.